DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 07/14/2021.

Information Disclosure Statement
The information disclosure statements filed 10/22/2021, 10/26/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 07/14/2021 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication number 2016/0097564 to MARYAMCHICK et al. (MARYAMCHICK)

Re: Claim 1:
MARYAMCHICK discloses:
A heater for heating a plurality of solid particles (See Fig.1: ¶0030: the flowing solids medium 26), the heater comprising: 
at least two three-dimensional (3D) shapes, each 3D shape comprising at least two surfaces (See Fig.1: ¶0028, ¶0029: the solar receiver 16 comprises at least two surfaces); wherein:
 each surface of each 3D shape comprises at least two lateral edges positioned substantially parallel to a first axis (z) (See Fig. 1 as annotated by the examiner: the surfaces 24 have two parallel edges LE along the z-<Direction, from top to bottom), each lateral edge has a length between a proximal end and a distal end (see Fig. 1: each lateral edge of the surfaces 24 has a length between the proximal/top and distal/bottom end as shown), 
each surface comprises a proximal edge positioned at the proximal end of the length and within a first plane defined by a second axis (x) and a third axis (y) (See Fig. 1 as annotated by the examiner: the top/proximal end of the length forms a surface along x-y plane), the proximal edges of each surface of each 3D shape form a cross-sectional shape in the plane (See Fig.1: ¶0034: solar receiving surfaces 24 of the channels 20 are designed as wedges, also see figure 1 showing the proximal edges form a shape), 
at least one surface of each 3D shape is positioned to face at least one surface of another 3D shape defining a channel (See Fig. 1: the surfaces 24 of each 3D shaped, channel 20 are facing each other),
 the channel is oriented to enable the gravitational flow of the plurality of solid particles through the channel (See Figs.1-2: ¶0033: a flowing solid medium 26 flows into open upper ends 28 of the channels 20 and descends under gravity through the channels 20),
at least one surface defining the channel is configured to transfer heat to at least a portion of the plurality of solid particles (See Figs.1-2: ¶0033: as the solid particles flow downward heat is transferred via channel 20),
x and y are each perpendicular to z, and x and y are perpendicular to each other (See Fig. 1 as annotated by the examiner: x and y along the top opening are perpendicular to z along the length of the channel, and x and y along the top opening are perpendicular to each other).

    PNG
    media_image1.png
    1240
    991
    media_image1.png
    Greyscale



Re: Claim 2:
MARYAMCHICK discloses:
The heater of claim 1, wherein: the at least one surface defining the channel is configured to operate at a temperature between about 500oC to about 1500oC (See Figs.1-2: ¶0030: in some embodiments, the operating temperature of the flowing solids medium 26 achieved at the exit openings 29 is in the range 600° C. to 1100o C. and in one contemplated embodiment the operating temperature of the flowing solids medium 26 is 800° C).

Re: Claim 3:
MARYAMCHICK discloses:
The heater of claim 1, wherein the cross-sectional shape is a polygon (See Fig. 1: cross-section is five-sided polygon - pentagon).
	
Re: Claim 6:
MARYAMCHICK discloses:
The heater of claim 3, wherein the polygon is a triangle, a quadrilateral, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, or a decagon (See Fig. 1: cross-section is five-sided polygon - pentagon).

Re: Claim 10:
MARYAMCHICK discloses:
The heater of claim 1, wherein: the channel has a height substantially parallel with y (See Fig.1: as annotated by the examiner).

Re: Claim 13:
MARYAMCHICK discloses:
The heater of claim 1, wherein: the channel has a width substantially parallel with x (See Fig.1: as annotated by the examiner).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claim(s) 4-5, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication number 2016/0097564 to MARYAMCHICK et al. (MARYAMCHICK) as applied to claims 3, 10, 13 and further combined with the following reasons.
Re: Claim 4:
MARYAMCHICK discloses:
The heater of claim 3, wherein: the polygon has an interior angle defined as the angle between x and a proximal edge, and the interior angle is in the range of about 5 degrees to about 60 degrees (See Fig. 1: pentagon-shaped surface has the smallest angle between x and proximal edge of around 10 degrees).
Further, MARYAMCHICK discloses the claimed angle, however does not explicitly disclose an angle in the range of about 5 degrees to about 60 degrees, however it would have been obvious matter of design choice to elect interior angle of a polygon between x and proximal edge, since such a modification would have involved a mere change in the size of a component. A change in claimed angle is generally recognized as being within the level of ordinary skill in the art, additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 5:
MARYAMCHICK discloses:
The heater of claim 4, wherein the interior angle is acute (See Fig 1 (pentagon-shaped surface has an acute angle between x and proximal edge), MARYAMCHICK is silent regarding interior angle is approximately 10 degrees, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an angle of approximately 10 degrees, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, which is would optimize the range of flow of the solid material in relation to the distance from the surfaces and the flow of heat to the particles.

Re: Claim 11:
MARYAMCHICK modified by PILAVDZIC discloses:
The heater of claim 10, MARYAMCHICK discloses all the limitations of claim 10, MARYAMCHICK is silent regarding:wherein: the height is in the range of about 0.05 m to about 1.5 m.
MARYAMCHICK does disclose a height (MARYAMCHICK: See Fig.1: ¶0033: length is the height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a height in the range of about 0.05 m to about 1.5 m, as a matter of design choice depending on optimization of the system requirement, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, the height range would allow for thermal expansion between ambient temperature and the designed temperature for heating hot solid particles medium for the higher temperature of the channel to optimize transferring of heat to particles  (MARYAMCHICK: ¶0029).

Re: Claim 12:
MARYAMCHICK discloses:
The heater of claim 11, MARYAMCHICK discloses all the limitations of claim 11, MARYAMCHICK is silent regarding:wherein: the height is approximately 0.15 m.
MARYAMCHICK does disclose a width (MARYAMCHICK: See Fig.1: ¶0033: length is the height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a height to approximately 1.5 m as a matter of design choice depending on the optimization of system requirement ,  since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, the height range would allow for thermal expansion between ambient temperature and the designed temperature for heated hot solids medium for the higher temperature of the channel to optimize transferring of heat to particles (MARYAMCHICK: ¶0029).

Re: Claim 14:
MARYAMCHICK discloses:
The heater of claim 13, MARYAMCHICK discloses all the limitations of claim 13, and a width (See Fig.1: ¶0035: being wide enough to allow the flowing solids medium 26 to flow)
MARYAMCHICK is silent regarding:wherein: the width is in the range of about 0.05 m to about 1.5 m.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to use a width in the range of about 0.05 m to about 1.5 m. since where the general conditions of the claim are disclosed in the prior art. discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to account for thermal expansion between ambient temperature and the design temperature for heated hot solids medium with an added margin accounting for the higher temperature of the channel compared to that of medium (MARYAMCHICK: ¶ 0029).

Re: Claim 15:
MARYAMCHICK discloses:
The heater of claim 14, MARYAMCHICK discloses all the limitations of claim 13, and a width (See Fig.1: ¶0035: being wide enough to allow the flowing solids medium 26 to flow)
MARYAMCHICK is silent regarding:wherein: the width is approximately 0.15 m.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to use a width of approximately 0.15 m. since where the general conditions of the claim are disclosed in the prior art. discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to account for thermal expansion between ambient temperature and the design temperature for heated hot solids medium with an added margin accounting for the higher temperature of the channel compared to that of medium (MARYAMCHICK: ¶ 0029).
 	Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication number 2016/0097564 to MARYAMCHICK et al. (MARYAMCHICK) as applied to claims 1 above, and further in view of US Publication number 2003/0121908 to PILAVDZIC et al. (PILAVDZIC).

Re: Claim 7:
MARYAMCHICK discloses:
The heater of claim 1, MARYAMCHICK discloses all the limitations of claim 1, MARYAMCHICK is silent regarding:
wherein: the at least one surface defining the channel configured to transfer heat comprises a resistive heating element.
However, PILAVDZIC teaches:
wherein: the at least one surface defining the channel configured to transfer heat comprises a resistive heating element (PILAVDZIC: See ¶0109:¶0051: apparatus for heating a flowable material, claim 1 ; a power supply 42 provides an alternating current to a heater coil 44, the heating coil is in thermal communication with the tubular structure to inductively and resistively heat the structure and is located so as to efficiently induce heat in material and structures in the bore of the tubular structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify BANBCOCK with the teachings of PILAVDZIC for the purpose of using a heating system with lower overall heater complexity and increased system efficiency (PILAVDZIC: ¶ 0017).

Re: Claim 8:
MARYAMCHICK modified by PILAVDZIC discloses:
The heater of claim 7, modified MARYAMCHICK discloses all the limitations of claim 7, and wherein the resistive heating element is positioned within an indentation in the at least one surface defining the channel.
PILAVDZIC teaches, wherein the resistive heating element is positioned within an indentation in the at least one surface defining the channel (PILAVDZIC: See Fig. 6:¶0095:  an electric element 212 in a coiled configuration in or on the barrel portion 202 (equivalent of the core), in an embodiment  of figure 6, electric element 212 is installed in at least one helical groove 214 formed along the outside of barrel portion 202, sleeve 216 (equivalent of the yoke) may optionally be installed over barrel portion 202 to help retain electric element 212 in the at least one groove 214, alternatively, the helical groove could be formed along the inside of the barrel portion., as described in ¶ 0095)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Babcock with the teaching of PILAVDZIC for the purpose of providing a structure to retain the heating elements without the need for additional supports (PILAVDZIC: ¶0098-0101).

Re: Claim 9:
MARYAMCHICK modified by PILAVDZIC discloses:
The heater of claim 6, modified MARYAMCHICK discloses all the limitations of claim 6, MARYAMCHICK is silent regarding:
 wherein the resistive heating element comprises an electric- resisting wire or bar.
However, PILAVDZIC teaches:
wherein the resistive heating element comprises an electric-resisting wire or bar (PILAVDZIC: ¶0051, ¶0109: apparatus for heating a flowable material, claim 1; A power supply 42 provides an alternating current to a heater coil 44) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Babcock with the teaching of PILAVDZIC for the purpose of using a heating system with lower overall heater complexity and increased system efficiency (PILAVDZIC: ¶ 0017).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication number 2016/0097564 to MARYAMCHICK et al. (MARYAMCHICK) in view of US Publication number 2003/0121908 to PILAVDZIC et al. (PILAVDZIC).

Re: Claim 19:
MARYAMCHICK discloses:
A particle heater configured to heat a plurality of solid particles (See Fig.1: ¶0030: the flowing solids medium 26 may, for example, comprise a flowing particulate medium, such as silica sand, calcined flint clay or other suitable heat transfer particle medium), the particle heater comprising: 
a heater module having an inlet and an outlet and substantially filled with a plurality of heating elements which define a plurality of channels (See Fig.1: ¶0028: the solar receiver 16 comprises a plurality of channels 20 collectively forming a cylindrical shell structure 22), wherein: 
the plurality of heating elements are configured to direct the plurality of solid particles through the plurality of channels (See Fig.1: ¶0030: each channel 20 includes the upper opening 28 through which the cold flowing solids medium 26 enters, and the lower opening 29 through which the flowing solids medium 26 exits), 
the plurality of heating elements are configured to receive electrical energy to generate heat resulting in heating of the plurality of solid particles from a temperature at the inlet between about 250°C and about 500oC to a temperature at the outlet between about 850o C and about 1,200°C (See Fig.1: ¶0030: in some embodiments, the operating temperature of the flowing solids medium 26 achieved at the exit openings 29 is in the range 600o C. to 1100o C, and in one contemplated embodiment the operating temperature of the flowing solids medium 26 is 800° C),
MARYAMCHICK is silent regarding:
the plurality of heating elements are configured to receive electrical energy.
However, PILAVDZIC teaches:
 the plurality of heating elements are configured to receive electrical energy (apparatus for heating a flowable material, claim 1; a power supply 42 provides an alternating current to a heater coil 44, as described in ¶0051; heating coil is in thermal communication with the tubular structure to inductively and resistively heat the structure and is located so as to efficiently induce heat in material and structures in the bore of the tubular structure, (PILAVDZIC: ¶0051, ¶0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MARYAMCHICK with the teachings of PILAVDZIC for the purpose of using a heating system with lower overall heater complexity and increased system efficiency (PILAVDZIC: ¶0017).

Re: Claim 20:
MARYAMCHICK discloses:
A method of heating a plurality of solid particles (See Fig.1: ¶0030: the flowing solids medium 26 may, for example, comprise a flowing particulate medium, such as silica sand, calcined flint clay or other suitable heat transfer particle medium), the method comprising:
 receiving the plurality of solid particles to an inlet of a heater module substantially filled with a plurality of heating elements which define a plurality of channels (See Fig.1: ¶0028, ¶0033: the solar receiver 16 comprises a plurality of channels 20 (upper right inset) collectively forming a cylindrical shell structure 22. para 0028; each channel 20 includes the upper opening 28 and an exit 28);
directing the plurality of solid particles through the plurality of channels (See Fig.1: ¶0030: a flowing solids medium 26 flows into open upper ends 28 of the channels 20 and descends under gravity through the channels 20); healing the plurality of solid particles from a temperature at the inlet between about 250o C and about 500o C to a temperature at an outlet of the heater module between about 850oC and about 1200°C using the plurality of heating elements (Fig.1: ¶0030: in some embodiments, the operating temperature of the flowing solids medium 26 achieved at the exit openings 29 is in the range 600° C. to 1100" C., and in one contemplated embodiment the operating temperature of the flowing solids medium 26 is 300" C. para 0030); 
removing the plurality of solid particles from the heater module via the outlet (Fig.1: ¶0030: after flowing through the channels 20 and consequently heating up. the hot flowing solids medium exits openings 29 as shown in figure 2);
MARYAMCHICK silent regarding:
 wherein: the plurality of heating elements are configured to receive an electrical energy and convert the electrical energy to a thermal energy for the heating.
However, PILAVDZIC teaches:
 wherein: the plurality of heating elements are configured to receive an electrical energy and convert the electrical energy to a thermal energy for the heating (PILAVDZIC: ¶0051, ¶0091, ¶0109: apparatus for heating a flowable material, claim 1; a power supply 42 provides an alternating current to a heater coil 44, as described in ¶ 0051; the heating coil is in thermal communication with the tubular structure to inductively and resistively heat the structure)
It would have been obvious to one of ordinary skill in the art before effective date of the invention to modify MARYAMCHICK with the teaching of PILAVDZIC for the purpose of using a heating system with lower overall heater complexity and increased system efficiency (PILAVDZIC: ¶0017).

Allowable Subject Matter and Prior Art

Claim (s) 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 16: “a block positioned between the at least two 3D shapes and filling at least a portion of the channel, wherein: the block is configured to maintain the width of the channel.” in combination with limitations of base claim and intervening claims, claims 17-18 are allowable being dependent on claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 17, 2022